Title: To Thomas Jefferson from David Humphreys, 7 January 1793
From: Humphreys, David
To: Jefferson, Thomas


Lisbon, 7 Jan. 1793. He has received TJ’s letter of 6 Nov. 1792, with postscript of the 7th, acknowledging receipt of his letters numbered 54 to 59. He presumes TJ meant to acknowledge receipt of numbers 44 to 59 or else the miscarriage of so many of his letters would not have gone unnoticed. “The last public Dispatch I had the honour to receive, previous to that which I now acknowledge, was dated the 9th. of April 1792.” Upon the receipt of the enclosed letter from Captain O’Bryen a few days ago, he interviewed Pinto, the Secretary of State for Foreign Affairs, about the report that Portugal was on the verge of signing a treaty with Algiers. The Secretary replied that, although the matter fell within the domain of the Minister of Marine, it was impossible for negotiations to be carried on without his knowledge, that he had often heard that minister declare he “would suffer his head to be cut off” before concluding a peace with Algiers that involved the payment of any money, which would be better employed in keeping a fleet than in bribing those pirates, and that there was no truth to the report. Although he had already believed this to be the case—a reliable gentleman having informed him a short time before that the Minister of Marine had told the last Portuguese ambassador who negotiated with Algiers that “‘if he made a peace he would do well, but if he did not he would do better’”—he writes in this detail to prevent the alarm which the report would produce in America. He plans to answer O’Bryen’s letter, the first he has received from him, as soon as possible, though communication is infrequent, difficult, and likely to be unproductive. P.S. He will also send Carmichael a copy of his letter to O’Bryen in order to learn whether the debts due for the subsistence of the prisoners in Algiers have been ascertained and if their future subsistence has been arranged, so that the money may be paid.
